DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	In the reply filed 12/02/2020, applicant amended Claim 1 and added new claims 21-31.  Claims 1-9 and 21-31 are currently pending, and Claims 26-31 are withdrawn from consideration, as discussed below. 

Response to Arguments
With respect to the rejection over Weitzner in view of Graham, Applicant's arguments filed 12/02/2020 have been fully considered but they are not persuasive. The rejection has been withdrawn..

With respect to the rejection over Gannoe, Applicant's arguments filed 12/02/2020 have not been found persuasive in view of further consideration of the reference.  Specifically, Gannoe teaches that the ports 331 comprises valve portions that change between an open position and a closed position in response to pressure differentials.  See the updated rejection below. 




Election/Restrictions
Newly submitted claims 26-31 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Newly filed claims 26-31 are drawn to a bypass device having one or more ports that are configured to move between open and closed positions, and are broader than Claim 1 as originally filed at least because they do not require an elongate tubular member or that at least a portion of the bypass device is bioabsorbable.  If originally, presented, a restriction requirement would have been issued between Group I: Claims 1-9 and Group II: Claims 26-31 because the groups are drawn to distinct devices having distinct functionality associated therewith. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 26-31 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites that one of a pair of longitudinally adjacent ports is located on a side surface that is different than a second port of the pair of longitudinally adjacent ports.  This limitation is indefinite because the elongate member of applicant’s invention does not specifically require a plurality of distinct sides (i.e. a cylindrical gastrointestinal sleeve does not have a plurality of sides, but rather has one sidewall that is continuous around the circumference thereof).  
It appears that applicant is attempting to claim that a firs port is located on a the side surface such that it is circumferentially offset from a second port of the pair of longitudinally adjacent ports.  Claim 22 has been interpreted accordingly. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gannoe 2012/0150094).

a member 272 extending from a proximal end 271 toward a distal end 273, and having a proximal opening and a distal opening coupled to one another by a lumen 274 (Figure 11A) disposed through the member; and 
at least one port 331 extending through a side surface of the member (Figure 19A, 20A, 21A, 22A), the at least one port having an open configuration and a closed configuration (fenestrations 331 may be valved, such that they are normally closed and open in the presence of a sufficient pressure differential; paragraph [0084]; Figures 19A-19E), wherein at least a portion of the bypass device is bioabsorbable (the fixation element is bioabsorbable; paragraph [0015]).

With respect to Claims 5-7, the outer surface of the elongate member may comprise one or more anchoring features (fixation elements 318) configured to pierce or grab tissue at the proximal end of the elongate member (Figure 15B; paragraph [0078]).  The anchoring features may be bioabsorbable while the elongate member is biologically-stable, such that the anchoring features will dissolve leaving only the remainder of the device once healing has occurred and a tissue ring has formed [0015].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 2, 3, 9, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Gannoe (US 2012/0150094).  
With respect to Claims 2-3, Gannoe teaches the gastrointestinal bypass device as claimed, but does not specifically teach that the embodiments shown in Figures 19A, 20A, 21A, and 22A comprise a stent. However, Gannoe teaches a different embodiment wherein the elongate member is formed of a braided mesh stent 300 (Figure 14), wherein the stent may be coated/covered with a liquid-impermeable layer such as Teflon, nylon, polyethylene, or the like [0075].  Gannoe teaches that this braided stent arrangement makes the elongate tubular structure more resistant to kinking [0075].  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gannoe’s gastrointestinal bypass device to be made of a coated, braided stent, as suggested in a different embodiment of Gannoe, in order to prevent the elongate tubular structure from kinking.  

With respect to Claim 9, Figures 19A, 20A, 21A, and 22A of Gannoe do not specifically teach that the proximal end and distal end each have a larger cross sectional dimension than an intermediate portion of the elongate member.  However, as discussed above with respect to Claims 2 and 3, Gannoe reasonably suggests use of the braided stent of Figure 14 in combination with the system of Figures 19A, 20A, 21A, and 22A.  Gannoe also teaches that the mesh stent 300 may comprise flared proximal 

With respect to Claims 21 and 22, Gannoe teaches that the at least one port 331 comprises a plurality of ports (Figures 19A, 20A, 21A, 22A; paragraphs [0084-0087]), wherein the plurality of ports are positioned along the side surface such that the longitudinal position of each port is offset from the longitudinal position of other ports (the ports 331 are illustrated as being longitudinally offset in Figures 19A, 20A, 21A, and 22A)  Gannoe, however, does not explicitly teach that the ports are circumferentially offset from other ports.
However, it has been held that the mere rearrangement of parts does not constitute a patentable improvement in the art when said rearrangement does not result in a nonobvious change in functionality (MPEP 2144.04. VI. C.).  In this case, Gannoe teaches that the ports do not require specific alignment of the flow inlets next to the duodenal ampulla, meaning that the ports need not be all positioned in a straight line along the length of the sleeve.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify Gannoe’s gastrointestinal bypass sleeve such that the ports are circumferentially offset from each other, or in any other configuration that was considered desirable or expedient, because it has been held that rearranging parts of an invention involves only routine skill in the art.



Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gannoe in view of Thompson (US 2009/0012544).  
Gannoe reasonably suggests the device of Claim 3 as claimed, as discussed above. Gannoe further discloses that an adhesive may be used in place of attachment hooks 318 for securing the device to tissue (paragraphs [0067, 0072, and 0078]).  Gannoe, however, does not specifically teach that the adhesive is a bioadhesive.  
Thompson teaches a gastrointestinal bypass sleeve comprising a proximal end that is configured to be anchored to tissue, therein the device may be anchored via a bioadhesive means such as PMMA, cyanoacrylate, or fibrin glue [0064].  It would have been obvious to one of ordinary skill I the art at the time of invention to modify Gannoe’s gastrointestinal bypass device to be attached to tissue at the proximal end via a bioadhesive, as suggested by Thompson, in order to provide a well-known, alternate means for attaching a gastrointestinal sleeve to tissue. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Gannoe in view of Weitzner et al. (US 2013/0018452).  Gannoe teaches the bypass device of Claim 1, but does not specifically teach that the entirety of the bypass device is bioabsorbable.  However, it is well known in the art to provide gastrointestinal stents made entirely from biodegradable materials, such that they can break down naturally after a predetermined period of time.  For example, Weitzner teaches a gastrointestinal bypass device that may be either partially or entirely made of a bioabsorbable material, such that the material will undergo breakdown in to harmless compounds as part of a normal biological process [0060].  It would have been obvious to one of ordinary skill in . 

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Gannoe in view of Ortiz (US 9,480,590).  Gannoe reasonably suggests the bypass device of Claims 1 and 21, but does not specifically teach a plurality of markers positioned along the side surface of the member.  	With respect to Claim 23, Ortiz teaches a gastrointestinal bypass sleeve comprising one or more radiopaque markers spaced along the length thereof, thereby enabling viewing of the sleeve within the intestines via fluoroscopy (Column 7, Lines 20-24).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify Gannoe’s bypass device to have a plurality of radiopaque markers positioned along the side surface thereof, as suggested by Ortiz, in order to provide a well-known means for allowing the position of the sleeve within the intestines to be viewed through fluoroscopy. 
With respect to Claim 24, Gannoe and Ortiz do not specifically teach that radiopaque markers are disposed in longitudinal alignment with the plurality of ports.  However, Gannoe teaches that the ports are configured to be aligned with specific sections of the gastrointestinal tract, such that the duodenal ampulla, such that the ports can allow digestive fluids generated in this region to enter the ports [0084].  Accordingly, .

Allowable Subject Matter
Claim 25 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not teach or suggest a bypass device as claimed in Claims 1, 21, 23, and 24, wherein the plurality of ports are positioned along the side surface at differing circumferential positions relative to one another and the plurality of markers are positioned along the side surface at the same circumferential position relative to each other.  When combining Gannoe with Ortiz’s radiopaque markers, one of ordinary skill in the art would have placed the markers directly adjacent the ports, such that the ports may be viewed via fluoroscopy.  It is unclear why one of ordinary skill in the art at the time of invention would have provided radiopaque markers on Gannoe’s sleeve that are circumferentially misaligned with the ports. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip R Wiest whose telephone number is (571)272-3235.  The examiner can normally be reached on M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/PHILIP R WIEST/           Primary Examiner, Art Unit 3781